Exhibit 10.3

 

AMENDMENT NO. 1 TO

LOAN AND SECURITY AGREEMENT

 

This Amendment No. 1 (“Amendment No. 1”) is made this 10th day of February,
2015, by and between InterCore, Inc., a Delaware corporation (“InterCore”), and
SRG International, Inc., a Canadian corporation (“SRG”) on the one hand; and
Rhine Partners, LP, a Texas limited partnership (the “Lender”), on the other
hand, to amend the terms of that certain Loan and Security Agreement dated May
5, 2014, and entered into by and between the parties (the “Loan Agreement”).
Together InterCore and SRG are referred to herein as the “Companies”. Each of
the Companies and Rhine shall be referred to herein as a “Party” and
collectively as the “Parties”. In the event the terms of the Loan Agreement and
this Amendment No. 1 conflict, the terms of this Amendment No. 1 control. Any
defined terms herein that are not defined herein have the meaning set forth in
the Loan Agreement.

 

WHEREAS, in the Loan Agreement, Lender agreed to loan the Companies up to Four
Million Dollars ($4,000,000), and in exchange received the Loan Agreement
covering the terms of the loan, including, but not limited to, the Companies’
repayment terms and a warrant to purchase Two Million (2,000,000) shares of
InterCore’s common stock (the “Warrant”);

 

WHEREAS, under Section 8 of the Loan Agreement the principal amount due by the
Companies is convertible by Rhine, at any time, into either shares of
InterCore’s Series D Preferred Stock or into shares of InterCore’s common stock;

 

WHEREAS, at the time of entering into the Loan Agreement the Parties agreed that
Rhine would not be able to convert principal amount due under the Loan Agreement
into shares of InterCore’s common stock, or exercise the Warrant to acquire
shares of InterCore’s common stock, if the receipt of shares of InterCore’s
common stock would cause Rhine to own more than 9.99% of InterCore’s common
stock;

 

WHEREAS, the 9.99% limiter was inadvertently omitted from the Loan Agreement and
the Warrant, and the parties want to correct the Loan Agreement so it contains
the agreed upon 9.99% limiter and to amend the Warrant so that it contains the
appropriate 9.99% limiter.

 

In consideration of good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree: (i) that the Warrant is
hereby amended to prohibit the Lender to exercise the Warrant if such exercise
would cause Lender to beneficially own in excess of 9.99% of the then issued and
outstanding shares of InterCore common stock, including the shares issuable upon
such exercise and held by the Lender after application of the exercise, (ii) to
issue Rhine a new warrant to replace the existing Warrant, and (ii) to this
Amendment to the Loan Agreement, such that Section 8 of the Loan Agreement is
hereby amended by deleting Section 8 in its entirety and replacing Section 8
with the following:

 

“8. Conversion. Outstanding Principal may be converted at the election of the
Lender at any time into Series D Preferred Shares at the price of $10.00 per
share; or into restricted common stock at a price of a 60% discount to market
based on the average closing price of the preceding five days. The right to
convert the Outstanding Principal can be exercised up to five days after the
Borrower has tendered repayment of the Principal. Notwithstanding the above,
Lender may not exercise its rights to convert the Outstanding Principal due
hereunder into restricted shares of InterCore common stock if such conversion
would result in Lender, together with any affiliate thereof, beneficially owning
(as determined in accordance with Section 13(d) of the Securities Exchange Act
of 1934, as amended (the "Exchange Act") and the rules promulgated thereunder)
in excess of 9.99% of the then issued and outstanding shares of InterCore common
stock, including the shares issuable upon such conversion and held by the Lender
after application of this Section. The provisions of this Section may be waived
by Lender upon not less than 61 days prior notice to InterCore.”

 

 

 

IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers or
other authorized signatory, have executed this Amendment No. 1 as of the date
first above written. This Amendment No. 1 may be signed in counterparts and
facsimile signatures are treated as original signatures.

 

 

“InterCore” “SRG”         InterCore, Inc. SRG International, Inc.,   a Delaware
corporation a Canadian corporation               /s/ James F. Groelinger /s/
Raphael Huppe   By: James F. Groelinger By: Raphael Huppe   Its: Chief Executive
Officer Its: Chief Technology Officer                     “Lender”          
Rhine Partners, LP     a Texas limited partnership               /s/        
Trisha Grencer        By:       Trisha Grencer, Funding Managing     Richson
Investments, LLC, its General Partner                            

 

 